DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-16 are objected to because of the following informalities:  

Regarding claim 1, there should be an “and” before “a panel” and “an inner surface” since they are the last element in a list of elements.
Claim 6 should similarly include an “and” before “a second speaker”.
Claim 11 should similarly include an “and” before “a receiving portion”.

Claim 4 refers to “the portion of the upper frame member” which should be “the portion of upper frame assembly”.
Claim 13 refers to “the frame assembly” which should be “the upper frame assembly”.  

Claims 2-5, 7-10, and 12-16 are objected as inheriting the same problems as above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-16,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 1 previously refers to “a first speaker” and then “an inner surface configured to support a speaker”.  It is unclear if “the speaker” is referring to the first speaker, the speaker supported by the inner surface, or something else.  Perhaps applicant intends claim 1 to state “an inner surface configured to support the first speaker”, in which case only a/the “first speaker” should be used.
Claim 4 is rejected in an analogous manner.
Claim 3 is rejected as inheriting the same problems as above.

Claim 6 refers to “an operator area” and then “an open air operator area”.  It is unclear if these are intended to be the same or different areas.  If different, adding first, second, etc. would help differentiate.  If the same, the same wording should be used with “the” preceding second and subsequent uses.
Claim 11 is rejected in an analogous manner.
Claim 9 is rejected in an analogous manner for also referring to “an operator area”.
Claims 7-10 and 12-16 are rejected as inheriting the same problems as above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016).

Regarding claim 1, MTX discloses an audio system of an open air vehicle, comprising: 
a first speaker (either left or right speaker of page 7, see pictures of pages 1, 4, 6, and 7) positioned to direct sound towards an operator compartment (driver passenger area, best shown on page 7); 
a panel of the vehicle with an audio enclosure (sheet metal enclosure and mount of page 1, figure of step 5 on page 4) comprising: 
an outer surface (surface of mount near bolts, see step 8 page 6) positioned exterior of an outward facing portion of an upper frame assembly of the vehicle (frame of vehicle shown as upward cylinder, mount is external with regards to frame, see page 6); 
an inner surface (page 6 see top picture, speaker on right) configured to support a speaker within the audio enclosure positioned adjacent a portion of the upper frame assembly of the vehicle (see page 6); 
the first speaker positioned to be pointed towards an operator (see pages 6 and 7).

Regarding claim 2, MTX discloses wherein a portion of the speaker is positioned inward from the upper frame assembly (see pages 6 and 7, top of page 6 shows speaker closer to driver).

Regarding claim 3, MTX discloses wherein the inner surface is in contact with the outer surface of the portion of the upper frame assembly (see page 6).

Regarding claim 5, MTX discloses further comprising a second speaker (page 7, right speaker, wherein first speaker is left speaker), wherein the first speaker directs sound into a first zone (left most portion of operator area), and the second speaker is configured to project sound into a second zone (right most portion of operator area); and the first zone is different than the second zone (left different than right).


Regarding claim 6, MTX discloses an audio system for an open air vehicle (driver passenger area, best shown on page 7), comprising: 
an upper frame assembly (frame of vehicle shown as upward cylinder in figures page 6 and 7) configured to surround an operator area (see totality of pictures and description); 
a first speaker (left speaker, page 7) positioned to direct sound towards a first zone of an open air operator area (left most area, page 7), the first speaker operably coupled to the upper frame assembly (see page 6); 
a second speaker (right speaker, page 7) positioned to direct sound towards a second zone of an open air operator area (right most area, page 7); 
the first zone and the second zone offset from each other (left and right different).

Regarding claim 9, MTX discloses wherein the first speaker is positioned forward of an operator area (see pages 6 and 7, in front of driver).

Regarding claim 10, MTX discloses wherein the second zone is vertically below the first zone (wherein instead second zone is bottom most right, most portion and first zone is top most, right most portion).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016).

Regarding claim 4, MTX discloses wherein the outer surface and the inner surface collectively comprise a first portion and a second portion, the first portion being configured to couple to the portion of the upper frame member (mounting portion, configured to accept bolts, leftmost on top pic of page 6) and the second portion including an area configured to receive the speaker (Right most portion of top pic on page 6), wherein the first portion and the second portion are integrally formed (configured as one piece see figures).
Although MTX does not expressly disclose an opening, the examiner takes official notice that was well known in the art to use a sealable opening to insert a speaker into a speaker enclosure (pictures of page 6 show screw holes for speaker front but mounting is not expressly described).  At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an opening for inserting a speaker into the enclosure in the system of MTX for the benefit of allowing the speaker and enclosure to be manufactured separately.  


Regarding claim 7, although MTX does not expressly disclose rear speakers, the examiner takes official notice that rear speakers in a vehicle were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a third speaker positioned rearward of the operator area in the system of MTX for the benefit of providing a surround sound format (such as 5.1).  

Regarding claim 8, MTX discloses wherein the third speaker is configured to project sound towards an area rearward of the operator area (rear speakers project from behind the operator).


Regarding claim 11, MTX discloses a panel of an open air vehicle (driver passenger area, best shown on page 7) with an upper frame assembly (frame of vehicle shown as upward cylinder in figures page 6 and 7) covering an operator area (see totality of pictures and description), the panel including an audio enclosure (sheet metal enclosure and mount of page 1, figure of step 5 on page 4), comprising: 
a first area configured to receive a speaker (right area of top pic of page 6), the speaker positioned to direct audio toward an operator area (see page 7); 
a receiving portion (side of mounting plate) configured to receive an outer portion of the upper frame assembly (the bolts and side of frame, see page 6), wherein the outer portion of the upper frame assembly faces away from the operator area (see page 6) and an inner portion of the upper frame assembly faces the operator area (portion see in figure 7); 
the audio enclosure positioned above a door of the vehicle (see figure 7, at least door/hood of step 2, page 3).
Although MTX does not expressly disclose an opening, the examiner takes official notice that was well known in the art to use a sealable opening to insert a speaker into a speaker enclosure (pictures of page 6 show screw holes for speaker front but mounting is not expressly described).  At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an opening for inserting a speaker into the enclosure in the system of MTX for the benefit of allowing the speaker and enclosure to be manufactured separately.  

Regarding claim 12, MTX discloses wherein the frame portion has a rounded shape (see page 6).  Although MTX does not expressly disclose a receiving portion with rounded shape, it would have been obvious to the designer that the portion may be of any shape of their choosing, at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the receiving portion has a generally rounded shape in the system of MTX for the benefit of matching the contour of the frame, thereby making a better fit.  

Regarding claim 13, MTX discloses wherein a portion of the speaker is positioned closer to the operator area than the inner portion of the frame assembly (see pages 6 and 7).

Regarding claim 14, although MTX does not expressly disclose claimed opening, the examiner takes official notice that openings in enclosures were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the first opening receives a generally longitudinally extending member of the upper frame assembly the system of MTX for the benefit of securing it to the frame.  

Regarding claim 15, MTX discloses wherein a first portion of the panel extends outward from the outer portion of the upper frame, and a second portion of the panel extends inward from the inner portion of the frame (see page 6 mount portion is outer from frame, speaker potion in inner from frame).

Regarding claim 16, MTX discloses wherein the audio enclosure is positioned above a dash assembly (see page 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654         


/PAUL KIM/           Primary Examiner, Art Unit 2654